693 S.E.2d 655 (2010)
STATE of North Carolina
v.
Kenny BOWDITCH, Kenneth Edward Plemmons, Mark Waters.
No. 448PA09.
Supreme Court of North Carolina.
February 18, 2010.
Kate Dreher, Senior Assistant District Attorney, Joseph Finarelli, Assistant Attorney General, for State of North Carolina.
*656 Rhonda Moorefield, Asheville, for Mark Allen Waters.
Barbara S. Blackman, Assistant Appellate Defender, for Kenneth Edward Plemons.
Paul F. Herzog, Fayetteville, for Kenney Bowditch.

ORDER
Upon consideration of the petition filed by the Defendants on 27th of October 2009 in this matter for discretionary review prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
The appellants' petition for discretionary review is allowed. Appellants may file New Briefs within 30 days of this order and appellees may file New Briefs within 30 days thereafter.
By order of this Court in Conference, this 18th day of February, 2010.